UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAVOHNNA BRISCO,

                              Plaintiff,                          ORDER

                  -against-                                 18 Civ. 11650 (PGG)
BREADROLL, LLC, et al.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              As discussed at the February 13, 2020 conference, the fact discovery deadline is

extended to April 15, 2020. Any pre-motion letter concerning a dispositive motion is to be filed

by April 17, 2020. The Clerk of Court is directed to terminate Dkt. No. 55.

Dated: New York, New York
       February 21, 2020
